Title: To Thomas Jefferson from the Board of War, 8 November 1779
From: Board of War
To: Jefferson, Thomas



War Office Wmsburg Novr. 8th. 1779.



Lieut. Colo. Muter of the ArtilleryColo. State Garrison Regiment.


Major MatthewsLt. Colo. Artillery


Captain EdmundsMajor Artillery


The Board having not in possession a Regular and proper Roster  of the State Artillery, cannot certify precisely how far the chain of preferment occasioned by Colonel Muters removal may extend. We have specified the field promotions, and will notify those of a more subordinate nature as soon as we are acquainted therewith.

jas. innes wm. nelson saml. griffin james barron

In Council Nov. 8th. 1779. Approved. Th: Jefferson

